DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 1: "comprising" should be --comprises--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the crown reinforcement" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the tire as "further comprising a crown radially on the inside of the tread, and comprising a working reinforcement and a hoop reinforcement" in lines 10-11. It is unclear whether reference to "the crown reinforcement" refers to both the working reinforcement and hooping reinforcement, just the working reinforcement, or just the hooping reinforcement. For the purpose of examination, it is assumed to refer to both the working and hooping reinforcements. Examiner suggests reciting --further comprising a crown reinforcement radially on the inside of the tread . . .--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304), Miyazaki (US 2002/0088523), and Takagi (JPH05319016, with English machine translation).
Regarding claim 1, Ogawa discloses a pneumatic tire comprising a tread having ground surface comprising grooves (see Fig. 1), the grooves forming a space delimited by two lateral faces and a bottom face. Ogawa clearly illustrates the grooves as having a width and depth in the tire cross-section. While Ogawa does not expressly disclose the grooves as circumferential with width of at least 5mm and depth of between 4 and 7 mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Ogawa as a passenger car tire with groove depths as claimed since (1) Ogawa's broader disclosure is towards a pneumatic radial tire and is not limited to a heavy duty pneumatic tire (see first 3 lines of [0001]); and (2) Murata, similarly directed towards a pneumatic tire, teaches passenger tire circumferential grooves preferably have widths of greater than 5 mm and depths of 6 to 10 mm ([0061]; crown groove width is 8 to 18 mm, which is 1.25 to 2.0 times the shoulder groove width) to provide drainage performance and tread rigidity. One having ordinary skill in the art would have motivated to apply Ogawa's belt structure in passenger car tires to obtain the expected benefit of improved wandering and steering characteristics.
Further, Ogawa depicts the cross-section of the grooves in the axial direction in Fig. 1--therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the grooves to extend circumferentially. 
Ogawa discloses a crown reinforcement comprising a working reinforcement (belt layer 12) with two working layers (see belt plies 12a, 12b) made of metal cords crossing at 17 degrees (pg 3).
Ogawa discloses an outer narrow reinforcement layer 12c to restrain circumferential growth (pg 3; 12c construed as a hooping layer) but does not disclose a hooping reinforcement comprising reinforcing elements extending continuously from one edge to other edge of the radially outermost working layer. Miyazaki, similarly directed towards a tire, teaches an outer band 9 made of cords 10 arranged at less than 5 degrees to the circumferential direction to prevent the rising of a breaker (working belt layers) due to centrifugal force ([0020-0021]). Miyazaki teaches that the band 9 covers at least the axial edges of the working plies to prevent their rising due to centrifugal force--this band extending continuously from one edge to the other edge of working reinforcement 7 (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outer layer of Ogawa with cords that extends across the working layers since Miyazaki, similarly directed towards a pneumatic tire, teaches providing the outer layer of a belt with a band of cords covering the entirety of the working layer to prevent their rise due to centrifugal force ([0020-0021]).
Ogawa does not disclose undulations comprising a first portion that extends radially towards the tread surface and a second portion that extends radially away from the tread surface. In the same field of endeavor of pneumatic tires having belts with padding rubber strips, Takagi discloses that during vulcanization, the rubber strips (padding/cushion rubber) tend to decrease in viscosity, increase in fluidity, and move outward in the width direction ([0034]). Takagi teaches positioning the end portion of the belt on the surface of the outer inclined portion of the rubber strips to suppress movement of the strip outwards in the width direction and obtain the desired contour shape and arrangement of the rubber strip and belt ([0034]). Figure 2 illustrates the belt extending radially towards and away from the tread surface as it follows the contour of the rubber strip. It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the shoulder undulation of the belt in Ogawa such that the outer end of the belt layer extends radially away from tread surface so as to follow the contour of cushion rubber 16 to suppress movement of the strip during vulcanization and ensure the desired contour and position of the strip and belt ([0034,0044]).
The radially outermost working layer 12b has an undulation in line with the shoulder rib (see Fig. 1). The undulation portion is radially outside the portion of the working layer that is in line with the center of the bottom face of the circumferential groove. As to the radially outer surface of the undulations being at least 10% of the radially outer surface of the working layer, Ogawa teaches the width of each end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions.  Ogawa does not expressly disclose the minimum radial distance between the radially outer surface of the outermost working layer and the tread surface as at least 1mm less than the radial distance between the outermost working layer and the tread surface at the closest groove or the minimum radial distance between the radially outer surface of the crown reinforcement and the tread surface as at most equal to the depth of the closest groove increased by 2mm. It would have been obvious, however, to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that satisfies the claimed ranges; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread surface that overlaps the claimed distance ranges since the groove depth is shown to be slightly less than the center side depth (Hc).
Regarding claims 2, 3, 6, 12, and 13 and the specified distances, as discussed above, it would have been obvious to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that lies slightly above the groove depth; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread surface that overlaps the claimed distance ranges since the groove depth is shown to be slightly less than the center side depth. As to the 20 to 85% range of claims 12 and 13, Ogawa teaches the width of each end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions.
Regarding claims 8, 16, and 19, Ogawa does not disclose a radially outermost layer comprised of textile reinforcing elements arranged at an angle of at most 10 degrees. Miyazaki teaches an outer band 10 made of organic fiber cords such as polyester or rayon and arranged at less than 5 degrees to the circumferential to prevent the rising of a breaker (working belt layers) due to centrifugal force ([0020-0021]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the crown reinforcement structure of Ogawa with a radially outer most layer of textile cords as claimed since Miyazaki, similarly directed towards a pneumatic tire, teaches providing the outer layer of a belt with a band of circumferential textile cords to prevent the rise of belt reinforcement plies due to centrifugal force ([0020-0021]).
Regarding claim 9, Ogawa teaches a layer of padding rubber under the undulation (see 16 in Fig. 1). The padding supports the undulation of the belt layer. As to the padding layer thickness, Ogawa teaches the shoulder thickness Hs as 14mm and the center thickness of 20mm in the example (see pg 4)--thus the undulation height provided by the padding layer is about 6mm. 
Regarding claim 11, Ogawa (modified) has two working plies and a hooping ply. 
Regarding claim 18, in providing the hoop reinforcement across the working plies, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hoop reinforcement with undulations in line with the undulation of the working layer since Ogawa and Miyazaki disclose the outermost hooping ply as configured the restrain the circumferential growth of the working ply and clearly illustrate the hooping ply as directly adjacent and following the contour of the working ply (see Miyazaki: Fig. 1, [0020]; Ogawa: pg 3, 12c construed as a hooping layer). 
Regarding claim 20, the hooping layer is the radially outermost layer of reinforcing elements of the crown reinforcement. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304), Miyazaki (US 2002/0088523), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Matsuda (US 2009/0236022) or Kawashima (JP06-293026, with English machine translation).
Regarding claims 4 and 14, while Ogawa does not disclose the groove bottom gauge, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance between the bottom face and the radially outermost working layer as 1 to 5 mm in view of one of Matsuda, similarly directed towards a tire, teaches configuring the groove bottom gauge as ranging from 1 to 2.7 mm for passenger vehicle tires to 4 to 6.5 mm for heavy duty tires ([0045]) or Kawashima, similarly directed towards a tire tread, teaches gauges ranging from 1.4 to 2.8 mm for passenger cars, 2.0 to 4.0 for trucks, and 4.0 to 6.8 mm for heavy load (abstract, [0005]). One would have been motivated to select a gauge of based on competing factors of groove volume, tread thickness (tire weight/cost), and prevention of belt damage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304), Miyazaki (US 2002/0088523), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Serva (US 2018/0207996).
Regarding claim 5, while Ogawa does not disclose tread wear indicators, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the tread of Ogawa with wear indicators since (1) tread wear indicators and extremely common and conventional in the tread art for use in assessing wear levels of a tire; and (2) Serva, similarly directed towards a tire tread, teaches a groove having a wear indicator extending from the tread surface with steps to indicate the level of wear (abstract, see Figs. 1-4). The radially outermost point of the wear indicator in Serva is substantially at the tread surface (Fig. 4) and thus it would have been obvious for the distance from the surface to the belt to be greater than the distance from the surface to the wear indicator.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Murata (US 2013/0092304), Miyazaki (US 2002/0088523), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Hartz (US 3599696).
Regarding claims 10 and 17, Ogawa is silent as to the tan delta of the padding rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tan delta value to be less than that of the tread since Hartz, similarly directed towards a pneumatic tire, teaches configuring the rubber under the tread and adjacent the belt edges with a low hysteresis rubber to reduce heat build-up, lower operating temperature, and improve durability and (col 3, lines 22-56; col 4, lines 68-75). Hartz discloses the "low hysteresis rubber" is less than the rubber of the tread under the same cyclic loading conditions. Examiner notes that hysteresis is measured with dynamic loss tangent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-19 of copending Application No. 16/343,552 in view of Ogawa (JP S62-261505, with English machine translation) and Miyazaki (US 2002/0088523). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claims 1 and 6 of '552 are both directed towards a tire having tread delimited by grooves, and a crown reinforcement comprising working layers with at least one undulation, said undulation positioned a distance from the tread surface relative to the position of the base of the closest groove and outermost layer of crown reinforcement located under the groove. While '552 does not disclose the "at least 10% of the radially outer surface" as positioned at the radial distance as recited in the instant claim 1, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the undulation as at least 10% of the surface since Ogawa, similarly directed towards a pneumatic tire having a belt reinforcement with undulation, teaches the width of each undulation at the end portion of the belt as 5 to 25%, preferably 10 to 20% of the belt width (top pg 4). Given an undulation at both axial ends of the belt, these dimensions suggest about 10-50%, preferably 20-40% of the belt would comprise the undulating end portions. One would have been motivated to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4). As to the hooping ply, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outer layer with cords that extends across the working layers since Miyazaki, similarly directed towards a pneumatic tire, teaches providing the outer layer of a belt with a band of cords covering the entirety of the working layer to prevent their rise due to centrifugal force ([0020-0021]).
Claims 2-6, 8-14, 16-20 encompass substantially the same limitations as claims 2-4, 7, 8, 10-13, and 15-19 of the '552 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749